
 
Exhibit 10.3




INDEPENDENT CONTRACTOR AGREEMENT
VINCE PUGLIESE AND C‑BOND SYSTEMS, LLC
Parties

Submitted by:
Bruce Rich
C‑Bond Systems, LLC
Houston Technology Center
410 Pierce St.
Houston, TX 77002
[Phone] 713-357-9563

Submitted to:
Vince Pugliese
715 Love Henry Court
Southlake, Texas 76092
[Phone] 817-751-9796

Agreement.
Vince Pugliese (Pugliese) has agreed to serve as Chief Operating Officer (COO)
for C‑Bond Systems, LLC (C‑Bond or Company) and has executed a nondisclosure and
confidentiality agreement with C‑Bond Systems pertaining to and covering all of
its patent, copyright, trademark and/or other Intellectual Property Rights (IP),
past, present, and "future" (meaning for the time Pugliese is obligated by this
document and by the NDA document currently in place).
Pugliese's Duties/Obligations.
Pugliese will serve as Chief Operating Officer (COO) of C‑Bond Systems regarding
all matters including development of their products. Pugliese will use his
connections to advance opportunities for C‑Bond Systems. Prior to introducing
the C‑Bond opportunity to any potential customers Pugliese will have the party
sign appropriate NDAs before they start any work or are exposed to any
confidential/proprietary information. Pugliese will also work with C‑Bond
Systems on product management, manufacturing and distribution opportunities.
Pugliese will be compensated as described in this document. Pugliese will write
reports to C‑Bond Systems on a weekly basis that describes his activities and
provide details to the company. The activities that Pugliese engages in will be
open for observance and inspection by Bruce Rich, or his designated
representative. If Pugliese needs to travel for business related to C‑Bond
Systems, expenses will be paid by C‑Bond Systems. Receipts must be submitted to
C‑Bond for reimbursement to Pugliese within 15 days of Pugliese's payment of
same. It is expected that reimbursement will be paid within 30 days following
the end of travel, provided the receipts are turned in as stated in this
paragraph.
 
Exhiit 10.3 -- Page 1

--------------------------------------------------------------------------------

 
Compensation.
Pugliese will be paid a salary of $15,000 per month, and receive payment on the
15th and 30th calendar day of each month. Any future pay raises must be agreed
upon between the parties.
Pugliese will be entitled to 4 week paid vacation each year of employment.
Pugliese will also receive options to purchase 166,666 common units per year for
as long as he is employed by C‑Bond Systems, but only up to three years for a
total of 500,000 at an exercise price of $2.50 per unit. These options are
earned by Pugliese beginning October 12, 2015 in equal, pro-rated amounts on a
monthly basis at a rate of 13,888.83 per month. If C‑Bond Systems is sold in
less than three years, Pugliese will at that time become fully vested and
granted options for the purchase of a total of 500,000 common units.
Pugliese will be entitled to participate in the Company incentive bonus program
as they are implemented subject to the terms and conditions of Company incentive
plan.
Pugliese will be entitled to performance plan and salary review following
completion of 12 months of employment and subsequent 12 month periods of
employment.
Pugliese will be entitled to expense account reimbursement subject to the terms
and conditions of Company expense policy.
Pugliese is an independent contractor and shall assume all legal duties and
responsibilities of independent contractor status. Specifically those duties and
responsibilities include but are not limited to tax liabilities.
Under no circumstances will Pugliese have any ownership rights or control over
C‑Bond Systems IP or patents.
Company will arrange housing for period of this agreement. A relocation package
is open for negotiation pending future company performance.
C‑Bond Systems may provide Pugliese Company owned equipment from time to time.
These items will be property of C‑Bond and will be returned to C‑Bond Systems
when this agreement is terminated. This will include items purchased by C‑Bond
Systems and expensed by Pugliese.
 
Exhiit 10.3 -- Page 2

--------------------------------------------------------------------------------

 
Termination of Employment.
Termination of Employment. Contractor's employment hereunder may be terminated
under the following circumstances:
(a) Death. Contractor's employment hereunder shall terminate upon Contractor's
death.
(b) Total Disability. The Company may terminate Contractors employment hereunder
upon Contractor becoming "Totally Disabled". For purposes of this Agreement,
Contractor shall be 'Totally Disabled" if Contractor is physically or mentally
incapacitated so as to render Contractor incapable of performing Contractor's
usual and customary duties under this Agreement.
(c) Termination by the Company for Cause. The Company may terminate Contractor's
employment hereunder for "Cause" at any time after providing written notice to
Contractor.
(i) For purposes of this Agreement, the term "Cause" shall mean any of the
following: (1) conviction of a crime (including conviction on a nolo contendere
plea) involving a felony or, fraud, dishonesty, or moral turpitude:
(2) deliberate and continual refusal to perform employment duties reasonably
requested by the Company after thirty (30) days' written notice by certified
mail of such failure to perform, specifying that the failure constitutes cause;
(3) fraud or embezzlement determined in accordance with the Company's normal,
internal investigative procedures; (4) gross misconduct or gross negligence in
connection with the business of the Company or an affiliate which has
substantial effect on the Company or the affiliate; or
(ii) An individual will be considered to have been terminated for Cause if the
Company determines that the individual engaged in an act constituting Cause at
any time prior to a payment date for any amounts due hereunder, regardless of
whether the individual terminates employment voluntarily or is terminated
involuntarily, and regardless of whether the individual's termination initially
was considered to have been for Cause.
(iii) Any determination of Cause under this Agreement shall be made by
resolution of the Company's Board of Directors adopted by the affirmative vote
of not less than a majority of the entire membership of the Board of Directors
(excluding Contractor if he is a director of the Company) at a meeting called
with at least 10 days' prior written notice and held for that purpose and at
which Contractor is given an opportunity to be heard.
 
Exhiit 10.3 -- Page 3

--------------------------------------------------------------------------------

 
(d) Voluntary Termination by Contractor. Contractor may terminate employment
hereunder at any time after providing thirty (30) days' written notice to the
Company, or for good reason or for cause as described in Section 7 of this
Agreement.
(e) Termination by the Company without Cause. The Company may terminate
Contractor's employment hereunder without Cause at any time after providing (30)
days written notice to Contractor.
(f) Compensation Following Termination of Employment. In the event that
Contractor's employment hereunder is terminated, Contractor shall be entitled to
the following compensation and benefits upon such termination: ii) Any accrued
but unpaid Salary for services rendered to the date of termination and; any
accrued but unpaid expenses required to be reimbursed, accrued PTO and accrued
options under this Agreement through the date of termination.
Non-Competition: Non-Interference.
(a)     In consideration of the numerous mutual promises contained in this
Agreement, including, without limitation, those involving Confidential
Information (as defined below) and in order to protect the Company's legitimate
business interests, including the business and customer goodwill and the
Company's Confidential Information, and to reduce the likelihood of irreparable
damage which would occur in the event such information is provided to or used by
a competitor of the Company, Pugliese covenants and agrees that during his
employment by the Company and for a period of twenty-four (24) months after the
date of Pugliese's termination (for whatever reason), he shall not anywhere
within the State of Texas or any other state where the Company or any affiliate
is doing business at the time of termination, directly or indirectly compete in
any way against CBond.
(b)     Pugliese agrees that, at any time during his employment by the Company
and for a period of twenty-four (24) months following the date of Pugliese's
termination, he will not:
(i)     Request, solicit or induce, or attempt to request, solicit or induce,
any employee, consultant or independent contractor of the Company or any of its
affiliates to leave or terminate his or his relationship with the Company or any
of its affiliates for any reason whatsoever or hire or attempt to hire any such
employee, consultant or contractor of the Company or any of its affiliates. Or;
(ii)     Interfere with, disrupt or attempt to disrupt the relationship,
contractual or otherwise, between the Company or any of its affiliates and any
customer, supplier, lessor, lessee, employee, subcontractor or other employee of
the Company or any of its affiliates or in any way encourage them to terminate
or otherwise alter their relationship with the Company or its affiliate.
 
Exhiit 10.3 -- Page 4

--------------------------------------------------------------------------------

Non-Disclosure of Confidential Information.
(a)     Pugliese and the Company acknowledge and agree that the Company will
provide and Pugliese will receive and have access to new and developing
Confidential Information during the term of his employment under this Agreement.
For purposes hereof, "Confidential Information" is any formula, pattern, patent,
IP, device or compilation of information which is used in the Company's
business, and which gives the Company an opportunity to obtain an advantage over
competitors who do not know or use it and includes, but is not limited to,
proprietary technology, operating procedures and methods of operations,
financial statements and other financial information, trade secrets, market
studies and forecasts, competitive analyses, target markets, advertising
techniques, pricing policies and information, the substance of agreements with
customers, subcontractors and others, marketing and similar arrangements,
servicing and training programs and arrangements, customer and subcontractor
lists, customer profiles, customer preferences, other trade secrets and any
other documents embodying confidential and proprietary information. Pugliese
acknowledges that sharing this Confidential Information with third parties would
be detrimental to the Company and could place the Company at a competitive
disadvantage. Pugliese shall not, during the term of this Agreement, or at any
time thereafter, disclose directly or indirectly, to any person or entity, any
Confidential Information acquired by him during the course of or as an incident
to his employment hereunder. The foregoing restrictions and obligations under
this Section (a) shall not apply to: iii) any Confidential Information that is
or becomes generally available to the public other than as a result of a
disclosure by Pugliese that Pugliese has no reason to believe resulted from an
unauthorized disclosure, iv) any information obtained by Pugliese from a third
party which Pugliese has no reason to believe is violating any obligation of
confidentiality to the Company, or v) any information Pugliese is required by
law to disclose. In the event that Pugliese is requested in any proceeding to
disclose any Confidential Information, Pugliese agrees to give the Company
prompt written notice of such request and the documents requested thereby so
that the Company may seek an appropriate protective order. It is further agreed
that if, in the absence of a protective order, Pugliese is nonetheless compelled
to disclose Confidential Information to any tribunal or else stand liable for
contempt or suffer other censure or penalty, Pugliese may disclose such
information to such tribunal without liability hereunder; provided, however,
that Pugliese must give the Company written notice of the information to be
disclosed (including copies of the relevant portions of the relevant documents)
as far in advance of its disclosure as is practicable, use all reasonable
efforts to limit any such disclosure to the precise terms of such requirement
and use all reasonable efforts to obtain an order or other reliable assurance
that confidential treatment will be accorded to such information.
 
Exhiit 10.3 -- Page 5

--------------------------------------------------------------------------------

 
        (b)     All Confidential Information and documents relating to the
Company as described above shall be the exclusive property of the Company, and
Pugliese shall use his Pugliese efforts to prevent any publication or disclosure
thereof.  Upon termination of Pugliese's employment with the Company (for
whatever reason) or upon the request of the Company, all documents, records,
reports, writings and other similar documents containing confidential
information, including written or electronic copies thereof, then in Pugliese's
possession or control shall be immediately returned to the Company.
Remedies.
(a)     Pugliese acknowledges that the foregoing covenants are reasonable and
necessary to protect the Business, existing, developing and new confidential and
proprietary information and existing, developing and new goodwill of the Company
and its affiliates. It is the express intention of the parties hereto to comply
with all laws that may be applicable in this agreement. It is the express
intention of the Company to restrict Pugliese's activities only to the extent
necessary to protect the legitimate business interests of the Company and its
subsidiaries. Pugliese acknowledges and agrees that the time, geographic, and
other restrictions in this agreement are only as broad as reasonably necessary
to protect the Confidential Information and goodwill of the Company, that such
restrictions have been tailored to protect the interests of the Company and its
subsidiaries and of the public without imposing undue hardship on Pugliese.
Nevertheless, should any restriction contained in this agreement be found to
exceed in time, scope or space the restriction permitted by law, it is expressly
agreed that the covenants contained in this agreement as applicable, shall be
reformed or modified by the final judgment of a court of competent jurisdiction
to reflect enforceable duration, scope and space.
(b)     Pugliese recognizes that his breach of any of the provisions of this
agreement would result in serious harm and irreparable damage to the Company for
which monetary damages might not be an adequate remedy and that the amount of
such damages may be difficult to determine. Therefore, if Pugliese breaches any
provision in this agreement, then the Company shall be entitled to injunctive
relief. The rights and remedies provided in this Agreement are cumulative in
nature and the exercise of one shall not preclude the exercise of any other
remedy at law or in equity for the same event or any other event.
Amendment or Alteration.
No amendment or alteration of the terms of this Agreement shall be valid unless
made in writing and signed by both of the parties hereto.
 
Exhiit 10.3 -- Page 6

--------------------------------------------------------------------------------

 
Governing Law.
This Agreement shall be governed in all respects by the laws of the State of
Texas, without application of the conflict of laws principles thereof. Venue for
any dispute will be in Nacogdoches County, Texas.
Severability.
The holding of any provision of this Agreement to be illegal, invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.
Notices.
Any notice or other communication that one party desires to give to the other
under this Agreement shall be in writing, and shall be deemed effectively given
upon vi) personal delivery; vii) transmission by facsimile upon confirmation of
receipt; viii) the next business day following deposit in any United States mail
box, by overnight U.S. express mail, postage prepaid, return receipt requested,
addressed to the other party at the address set forth on page one of this
agreement or ix) delivery by any express service which results in personal
delivery to the other party.
Waiver or Breach.
It is agreed that a waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by that same party.
Entire Agreement and Binding Effect.
This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and, except as otherwise specifically provided herein,
shall be binding upon and inure to the benefit of the parties hereto and their
respective legal representatives, heirs, distributees, successors and assigns.
This Agreement supersedes and preempts any prior understandings, agreements or
representations between the parties, written or oral, which may have been
related to the subject matter hereof in any way.
Assignment.
This Agreement may not be transferred or assigned by Pugliese. The Company may
transfer or assign this Agreement without the consent of Pugliese to a company
or firm that succeeds to the business of the Company. Pugliese's involvement in
C- Bond at the time of sale does not obligate him to join the new owner of the
company.
 
Exhiit 10.3 -- Page 7

--------------------------------------------------------------------------------

 
Headings.
The Section headings appearing in this Agreement are for purposes of easy
reference and shall not be considered a part of this Agreement or in any way
modify, amend or affect its provisions.
Counterparts and Facsimile Signatures.
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.
This Agreement may be executed by facsimile signature which shall be valid for
all purposes.
Review of Agreement
Pugliese acknowledges that he b) has carefully read and understands all of the
provisions of this Agreement and has had the opportunity for this Agreement to
be reviewed by counsel, c) is voluntarily entering into this Agreement and
d) has not relied upon any representation or statement made by the Company (or
its affiliates, equity holders, agents, representatives, employees and
attorneys) with regard to the subject matter or effect of this Agreement.
Signing on this document establishes the agreement for the date shown on the
document.
Dated this the 12th day of October, 2015
 

/s/ Vince Pugliese    /s/ Bruce Rich   

Vince Pugliese
 

Bruce Rich, CEO
C‑Bond Systems, LLC.
 

 
 

 
Exhiit 10.3 -- Page 8

--------------------------------------------------------------------------------

 
 
ADDENDUM TO
EMPLOYMENT AGREEMENT
GRANT OF OPTION RIGHTS
THIS ADDENDUM TO EMPLOYMENT AGREEMENT (the "Addendum") is made as of even date
with the Employment Agreement to which it is attached and into which it is
incorporated (the "Agreement"), by and between C‑Bond systems, a Texas company
(the "Company"), and Vincent Pugliese (the "Executive");
WITNESSETH:
WHEREAS, the Company and the Executive wish to enter into a written agreement
setting forth the terms and conditions for the granting of certain option rights
as set forth below;
NOW, THEREFORE, in consideration of the foregoing premises and the promises and
covenants in the Agreement and in this Addendum, the parties hereto agree as
follows:
Option to Purchase Stock. Upon execution of the Agreement and this Addendum by
both parties, the Executive shall be granted an additional option (the "Option")
to purchase 500,000 units (the "Option") of the common units of C‑Bond Systems,
LLC ("CBOND"). For all purposes of this Agreement and Addendum, the Grant Date
shall be October 12, 2015. The Executive's right to purchase the additional
Option units pursuant to this provision shall accrue as described in the vesting
period provision set forth at Section below (the "Vesting Period"). The
Executive may exercise such Option at any time prior to the tenth anniversary of
the date of the Agreement. The Executive's exercise of all Option rights shall
be effected in accordance with the terms of C‑Bond Systems operating agreement.
Compensation Plan (the "Plan"). Executive's rights with respect to all units
that are the subject of this provision shall be governed by the terms of the
Plan.
Options to Purchase Units. Upon execution of the Agreement and this Addendum by
both parties, Executive shall effective upon the Grant Date be granted rights as
set forth herein to 500,000 units subject to vesting requirements to be
determined by the Company for its senior executives and the approval of said
Compensation, Executive shall, for so long as he is employed pursuant to the
Agreement, be awarded an annual stock option grant (the "Annual Grant") of a
minimum of 250,000 units of C‑Bond System common units. If any Annual Grant or
portion of Annual Grant is scheduled to vest within ninety (90) calendar days
after a Triggering Termination (as that term is defined in this Addendum), such
Annual Grant or portion of Annual Grant shall vest as scheduled notwithstanding
such Triggering Termination, provided, however, that any exercise of option
rights obtained pursuant to such a vesting must be performed by the Executive
within ninety (90) calendar days after such Triggering Termination. Except as
provided in the immediately foregoing sentence, any Annual Grant or portion of
Annual Grant that has not vested on the effective date of any termination or
expiration of Executive's employment with the Company shall be forfeited by the
Executive. All rights of Executive with respect to the Annual Grant shall be
subject to the terms of the operating agreement. The grant of Options described
in this Section and Executive's compensation as described in the Agreement shall
be subject to all applicable federal and/or state withholding requirements as
determined by the Company.
Vesting Period. (a) With respect to all units of Option Units which are the
subject of the rights and/or Option(s) described in the provisions set forth
above, the Vesting Period shall begin on the Grant Date. The Vesting Period with
respect to each installment shown on the schedule shall end on the Vesting Date
applicable to such installment. If C‑Bond Systems is sold prior to October 12,
2017, Executive will at that time become fully vested.
Vesting Installment Date.
(a)         250,000 units of Option Units exercisable at $2.50 per unit on
October 12, 2016
(b)         250,000 units of Option Units exercisable at $2.50 per unit on
October 12, 2017
 
Exhiit 10.3 -- Page 9

--------------------------------------------------------------------------------

 
Termination. In the event of a termination of the Executive's employment by the
Company that: (i) is Without Cause as described in the Employment Agreement; or
(ii) is a termination by the Executive for Good Reason as defined in Employment
Agreement; or (iii) occurs because on or before the Offer Date (as defined in
the Agreement) the Company fails to extend or renegotiate this Agreement with
Executive at expiration (any of the foregoing a "Triggering Termination"), then,
notwithstanding the foregoing provisions, Executive shall as of the termination
of Executive's employment become vested in the shares of Option rights to all of
the Option Units, and become owner of the Option Units (subject to the
conditions described below) such Option rights free of all restrictions
otherwise imposed by this Agreement (other than transfer or other restrictions
imposed by the operating agreement, the Securities Act of 1933 or the Securities
Exchange Act of 1934, as amended or the rules thereto), prior to the date the
Option rights would otherwise become vested; provided, however, that any
exercise of Option rights pursuant to such a Triggering Termination must be
performed by the Executive within ninety (90) calendar days after the date of
such Triggering Termination or will be forfeited by the Executive. If a
Triggering Termination occurs because the Company declines to extend or
renegotiate this Agreement with Executive at the end of its term, then the
effective date of such Triggering Termination shall be the date on which the
term of the Agreement expires or Executive's termination of employment if later.
In the event of any termination or expiration of Executive's employment with the
Company other than pursuant to a Triggering Termination, any Option Units that
has not vested on the date such termination or expiration occurs shall be
forfeited by the Executive. All Option Units shall be subject to any
restrictions imposed by the Securities Act of 1933 or the Securities Exchange
Act of 1934, as amended or the rules thereto.
Effective Date. Any term or provision contained in this Addendum to the contrary
herein notwithstanding, the terms and provisions of this Addendum and all rights
and/or options granted herein shall be subject to the provisions of the
Operating Agreement and to the prior review and approval of C‑Bond Systems Board
of Directors.
Application of IRC Section 162(m). In the event the Executive is or becomes a
proxy-named executive or the Company in relation to the Executive is otherwise
subject to the provisions of Section 162(m) of the Internal Revenue Code, the
Company may defer the payment of all compensation to which Executive is entitled
pursuant to this Addendum or the Agreement or otherwise take all measures, the
Company reasonably deem necessary or advisable to comply with said Section
162(m) of the Internal Revenue Code or any successor provision with respect to
deductibility of executive compensation. Any term or provision herein to the
contrary notwithstanding, the timing and other conditions of any grants, options
or payments to be made under this Addendum shall be subject to the requirements
of all applicable laws and regulations, whether or not they are in existence or
in effect when this Addendum is executed by the parties hereto.
Entire Agreement. Subject to the Employment Agreement to which this Addendum is
attached as an addendum thereunder, this Addendum, in conjunction with the
Agreement in its entirety, contains the entire agreement of the parties with
regard to the subject matter hereof, supersedes all prior agreements and
understandings, regarding such subject matter, whether written or oral, and may
only be amended by an agreement in writing signed by the parties thereto.
No Effect on Agreement. Except as otherwise specifically set forth in this
Addendum, all terms and conditions contained in the Agreement of which this
Addendum is made part are and shall remain unmodified hereby
IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
date set forth hereinabove.
C‑BOND SYSTEMS, LLC
 
VINCE PUGLIESE
         
By:
/s/ Bruce Rich   
By:
/s/ Vince Pugliese           
Title:
CEO   
Title:
Chief Operating Officer

 

 
Exhiit 10.3 -- Page 10

--------------------------------------------------------------------------------

 
AMENDMENT TO AGREEMENT

BETWEEN

C‑BOND SYSTEMS, LLC.

AND

VINCE PUGLIESE
This amendment to the Agreement (Agreement) originally entered into October 12,
2015 and amended February 11, 2016 covering the period of October 12, 2015 and
ending October 12, 2017 between C‑Bond Systems, LLC. (Company) and Vince
Pugliese (Executive) is effective when signed by both parties and is dated, for
reference only, December 20, 2016.

1.
The attached Agreement dated October 12, 2015 is amended as follows;

a.
Pugliese will serve as Chief Operations Officer (COO).

b.
Pugliese will receive additional options to purchase 150,000 common units per
year of C‑Bond Systems for as long as he is COO, up to 2 years for a total of
300,000 at an exercise price of $2.75. These options are earned in equal,
prorated amounts on a monthly basis at a rate of 8333.33 per month. If C‑Bond
Systems is sold in less than 3 years, Pugliese will at that time be granted
options for the purchase of the total 300,000 common units subject to the terms
and conditions of the Company option plan.

c.
The Company agrees that the Executive shall receive severance benefits set forth
in the event that Executive's employment with the Company is terminated under
the circumstances described below.

d.
Executive acknowledges that this Agreement does not constitute a contract of
employment. Executive understands and acknowledges that he is an employee at
will and that either he or the Company may terminate the employment relationship
between them at anytime and for any reason.

e.
Severance Pay Following a Change in Control. In the event a Change in Control
(as defined below) occurs and, within one (1) year thereafter, the employment of
Executive is terminated by the Company for a reason other than for Cause (as
defined below) or by Executive for Good Reason (as defined below), then the
Company shall pay to the Executive (as severance pay) a lump sum payment equal
to (i) his then current (1) year base salary within 30 days after the
Termination Date (as defined below). The Executive agrees that after the
Termination Date, but prior to payment of the severance pay he shall execute a
release of any and all claims he may have against the Company and its officers,
employees, directors, parents and affiliates. Executive understands and agrees
that the payment of the severance pay called for by this paragraph are
contingent on his execution of the previously described release of claims.

 
Exhiit 10.3 -- Page 11

--------------------------------------------------------------------------------

 

f.
Severance Pay Absent a Change in Control. In the event the employment of the
Executive is terminated by the Company for a reason other than for Cause (as
defined below), then the Company shall continue to pay to the Executive (as
severance pay), (i) his regular base salary as in effect on the Executive's last
day of employment for one (1) year following the Termination Date (as defined
below) in installments, in accordance with the Company's regular payroll
practices unless the parties agree in writing otherwise.

g.
Definitions. For purposes of this Agreement, the following terms shall have the
following meanings:

"Cause" shall mean a good faith finding by the Company of: (i) gross negligence
or willful misconduct by Executive in connection with his employment duties,
(ii) failure by Executive to perform his duties or responsibilities required
pursuant to his employment, after written notice and an opportunity to cure,
(iii) mis-appropriation by Executive of the assets or business opportunities of
the Company, or its affiliates, (iv) embezzlement or other financial fraud
committed by Executive, (v) the Executive knowingly allowing any third party to
commit any of the acts described in any of the preceding clauses (iii)or (iv),
or (vi) the Executive's indictment for, conviction of, or entry of a plea of no
contest with respect to, any felony.
"Good Reason" shall mean (i) a reduction in the Executive's then current base
salary, without the Executive's consent; or (ii) the Executive's assignment to a
position where the duties of the position are outside his area of professional
competence, (iii) the unilateral relocation by the Company of the Executive's
principal work place for the Company.
"Change in Control" shall mean the consummation of any of the following events:
(i) a sale, lease or disposition of all or substantially all of the assets of
the Company, or (ii) a sale, merger, consolidation, reorganization,
recapitalization, sale of assets, stock purchase, contribution or other similar
transaction (in a single transaction or a series of related transactions) of the
Company with or into any other corporation or corporations or other entity, or
any other corporate reorganization, where the stockholders of the Company
immediately prior to such event do not retain (in substantially the same
percentages) beneficial ownership, directly or indirectly, of more than fifty
percent (50%) of the voting power of and interest in the successor entity or the
entity that controls the successor entity, provided, however, that no Change in
Control shall be deemed to have occurred due to the conversion or payment of any
equity or debt instrument of the Company which is outstanding on the date
hereof.
"Termination Date" shall mean the Executive's last day on the payroll of the
Company.
Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

 
 
Exhiit 10.3 -- Page 12

--------------------------------------------------------------------------------

 

h.
Agreement will be extended to December 20, 2018

Except as expressly stated in the amendment, all other terms and conditions of
the Agreement dated October 12, 2015 shall remain in effect as stated in that
document.
 
 
 
VINCE PUGLIESE
/s/ Bruce Rich             Date: December 20, 2016  C‑Bond Systems, LLC

Bruce Rich/CEO
           
 
  /s/ Vince Pugliese    Date: December 20, 2016  Vince Pugliese       


 
 
 
 
Exhiit 10.3 -- Page 13

--------------------------------------------------------------------------------